Citation Nr: 0719211	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  05-39 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
service-connected gastrointestinal disability, to include 
gastritis, hiatal hernia, and gastroesophageal reflux disease 
(GERD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from June 1977 to September 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which continued a 20 percent disability evaluation for the 
veteran's service-connected gastrointestinal disability.  

In July 2006, the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing at the RO.  A 
transcript is associated with the claims file. 

As discussed below, the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
provide notification when further action is required on the 
part of the veteran.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her 
or his possession that pertains to the claim, in accordance 
with 38 C.F.R. § 3.159(b)(1).

The veteran asserts that his service-connected 
gastrointestinal disabilities, to include gastritis, hiatal 
hernia, and gastroesophageal reflux disease (GERD), have 
increased in severity and warrant a disability evaluation in 
excess of 20 percent.  At the July 2006 Travel Board hearing, 
the veteran testified that he is currently receiving 
treatment for his gastrointestinal disabilities at the Dorn 
VA Medical Center (VAMC) located in Columbia, South Carolina.  
Although the veteran did not provide any specific dates of 
treatment, he testified that he has appointments with his 
primary care physician every other month and occasionally 
receives treatment in the urgent care system.  He testified 
that he is currently taking medication prescribed by medical 
personnel at the Dorn VAMC that he takes on an as-needed 
basis.  He also testified that his current symptoms include 
episodes of vomiting and cramping in his stomach that occur 
between once and three times a month, coughing up blood, 
bloody stool, and weight loss. 

Review of the record shows the most recent outpatient 
treatment records from the Dorn VAMC are dated in August 2005 
and do not provide any information about the veteran's 
gastrointestinal disability.  In fact, the last outpatient 
treatment record related to the veteran's gastrointestinal 
disability is dated in October 2002.  In addition, the Board 
notes the veteran was last afforded a VA examination in 
conjunction with this claim in April 2005, which is more than 
two years ago. 

Based on the foregoing, the Board finds that a remand is 
necessary in order to obtain the most recent outpatient 
treatment records from the Dorn VAMC and to schedule the 
veteran for a VA examination.  In making this determination, 
the Board notes that, at the time of the April 2005 VA 
examination, the veteran reported experiencing symptoms of 
increased severity but also reported that he was not taking 
any prescribed medications for his service-connected 
disability.  In this regard, the examiner who conducted the 
April 2005 VA examination noted that the veteran's symptoms 
would likely improve and not be as disabling if he was on 
treatment.  Therefore, given that the veteran has recently 
testified that he is currently taking medication for his 
service-connected gastrointestinal disabilities and there is 
pertinent medical evidence not included in the record, the 
Board finds that a remand is necessary in order to access the 
veteran's current level of disability as shown in VA 
outpatient treatment records and on VA examination.  

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim, and 
to ensure full compliance with the Remand from the Court, 
this case is REMANDED to the RO for the following 
development:

1.  Request VA outpatient treatment records dated 
from August 2005 to the present from the Dorn VA 
Medical Center in Columbia, South Carolina.

2.  The veteran should be scheduled for a VA 
examination in order to assess the severity of his 
service-connected gastrointestinal disability.  The 
claims file must be made available to the examiner 
for review in conjunction with the examination, and 
the examination report should reflect that such 
review is accomplished.

a.  A diagnosis of any currently manifested 
gastrointestinal disability should be made and 
the examiner should report the veteran's 
symptoms, to include a discussion of whether he 
currently manifests epigastric distress with 
dysphagia, pyrosis, regurgitation, substernal, 
arm, or shoulder pain, weight loss, hematemesis 
or melena, and/or anemia.  

b.  The examiner should also be requested to 
render an opinion as to the frequency and 
duration of the veteran's symptoms, to include 
whether the veteran's symptoms are relieved by 
standard ulcer therapy.

c.  All necessary special studies or tests, 
including X-ray films, if necessary, are to be 
done and all findings described in detail.

3.  Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction, the 
veteran and his representative should be provided 
with a supplemental statement of the case and 
afforded the appropriate opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran is hereby notified that it is his 
responsibility to report for the examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may result in denial of the claim.  
38 C.F.R. § 3.655 (2006).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).

